Citation Nr: 1738035	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1959 and from April 1964 to May 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, the Veteran was scheduled for hearing at the RO before a Veterans Law Judge.  However, he failed to appear.  This matter was remanded in June 2013 and December 2016 for additional action by other Veterans Law Judges (VLJs); it is now before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On remand, the Board directed the AOJ to order VA examinations to determine the impact of the Veteran's service-connected right humerus, bilateral pes planus, right wrist, anal fistula, and laryngitis disabilities on his ability to work.  In March 2017, several examinations were conducted pursuant to that remand.  However, a review of those examination reports shows that none of them explain the finding that the Veteran's service-connected disabilities have no impact on his ability to work.  This is especially suspect with respect to the Veteran's right ankle, pes planus, right shoulder, and right wrist disabilities.  Specifically, the Board notes that the right ankle examination explicitly notes limitation of right ankle motion but does not explain why this would not impact his ability to work.  It is also notable that the Veteran's right shoulder and right wrist examiners did not conduct any range of motion studies because the Veteran was apparently unable to participate as a result of nonservice-connected cognitive deficits.  There is no indication, however, why passive range of motion testing was not conducted (as the examiner was apparently able to do so with the right ankle).  Moreover, absent range of motion studies, the examiner also did not conduct any imaging studies or other evaluation to try and capture some type of disability picture.  Furthermore, the medical history and subjective reports elicited on examination were curiously sparse.  The Board is also hesitant to accept with no explanation that pes planus and right shoulder disabilities, in particular, each warrant a 50 percent rating but somehow produce no functional impairment, as those ratings are specifically designed to estimate average impairment of earning capacity.  The end result of all this is the Board has no meaningful evidence or data with which to evaluate these disabilities.  Even acknowledging the Veteran has nonservice-connected cognitive deficits that seem to be his primary disabling factor, the critical question in this appeal is whether or not, independent of that deficit, the Veteran's service-connected disabilities would still render him unable to obtain or follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Arrange for the Veteran to be examined by an orthopedist to determine the current severity and occupational impact of his service-connected right ankle, right wrist, pes planus, and right shoulder disabilities.  The entire record must be reviewed in conjunction with the examination, and all tests or studies deemed necessary (SPECIFICALLY INCLUDING, but not limited to, imaging studies such as X-rays or MRIs).  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies must be completed, and must include ACTIVE AND PASSIVE MOTION and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  


If the Veteran is unable to perform either active OR passive motion, the examiner MUST EXPLAIN why-particularly in the case of passive motion.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

Then, the examiner should comment on the expected occupational impact of each of the Veteran's service-connected right ankle, pes planus, right wrist, and right shoulder disabilities, WITH CONSIDERATION OF objective (i.e., range of motion, ankylosis, etc.) AND subjective (i.e., pain, weakness, etc.) factors INDEPENDENTLY OF his nonservice-connected cognitive deficits, gunshot wound or stroke residuals, or age.  

The examiner MUST provide an explanation for ALL FINDINGS (including negative findings), and identify the types of work that would be precluded by each disability, either individually or in the aggregate, and those that would remain feasible.  If it is impossible to estimate such occupational impact for ANY of these disabilities, the examiner MUST provide a thorough explanation of why that is so.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




